Citation Nr: 0925431	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  06-37 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the thoracolumbar spine 
prior to January 24, 2006.  

2.	Entitlement to an initial rating in excess of 20 percent 
for degenerative arthritis of the cervical spine.  

3.	 Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the thoracolumbar spine from 
January 24, 2006.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1995 to 
September 1997.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision, 
issued in October 2005, in which the RO, in pertinent part, 
granted service connection and assigned separate 10 percent 
disability ratings for degenerative arthritis of the cervical 
spine and degenerative arthritis of the thoracolumbar spine, 
effective September 18, 1997.  The Veteran perfected an 
appeal with regard to the disability ratings assigned.  

Because the Veteran has disagreed with the initial ratings 
assigned following the grant of service connection, the Board 
has characterized the issues in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
During the pendency of the appeal, in an October 2006 rating 
decision, issued in November 2006, the RO assigned a 20 
percent rating for degenerative arthritis of the cervical 
spine, effective September 18, 1997 and a 20 percent rating 
for degenerative arthritis of the thoracolumbar spine, 
effective January 24, 2006.  As the 20 percent ratings do not 
represent the highest possible benefit, at each stage, these 
issues remain in appellate status.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  

The issues of entitlement to a rating in excess of 20 percent 
for degenerative arthritis of the thoracolumbar spine since 
January 24, 2006, and entitlement to a rating in excess of 20 
percent for degenerative arthritis of the cervical spine, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Prior to January 24, 2006, the Veteran's thoracic and lumbar 
spine disability was manifested by no more than slight 
limitation of motion of the thoracic and lumbar spine or 
lumbrosacral strain with characteristic pain on motion with 
no muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; forward 
flexion of the thoracolumbar spine was no less than 80 
degrees with pain and combined range of motion of the 
thoracolumbar spine was no less than 230 degrees; there were 
no objective neurological abnormalities; this disability was 
not shown to involve IVDS.    


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for degenerative arthritis of the thoracolumbar spine, prior 
to January 24, 2006, have not been met.  38 U.S.C.A. § 1155, 
(West 1991 & West 2002 ) 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003, 5291, 5292, 5295 (as in effect prior to September 
26, 2003); General Rating Formula for renumbered Diagnostic 
Codes 5237-5243 (as in effect since September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective on May 30, 2008, 38 C.F.R. § 
3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  Notably, the final rule removed the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

The VCAA-compliance notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case 
the RO).  Id.; Pelegrini v. Principi, 18 Vet. App. at 112. 
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

The RO's March 2005 pre-rating notice letter described the 
evidence necessary to substantiate a claim for service 
connection, and met all of the requirements noted above; 
including informing the Veteran that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claim are received by VA.  That letter also provided the 
Veteran with information pertaining to assignment of 
disability ratings (to include the rating criteria for all 
higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters decided herein on appeal. Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's service treatment records, post-service 
treatment records, private treatment records, and the reports 
of VA examinations conducted in August 2005 and September 
2006.  Also of record and considered in connection with the 
appeal are various written statements provided by the Veteran 
and his representative.  

In summary, the duties imposed by VCAA have been considered 
and satisfied. There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with claim decided herein.

II.  Relevant Background

A private treatment outpatient note dated in February 2002 
reflects that upon physical examination, the Veteran was 
found to be pleasant, oriented, and in no distress.  He 
walked the full length of the hall with heel and toe gait 
that was normal.  He had normal reflexes and no neurologic 
disabilities were found.  There was no proximal or distal 
muscle weakness to upper or lower girdle.  There was some 
straightening of kyphotic curvature of thoracic spine and 
some thoracolumbar scoliosis present.  There was also some 
straightening of the lordotic curvature of the lumbar spine.  
Forward flexion of the thoracolumbar spine was to around 80 
degrees.  He had normal lateral bending and rotation.  An x-
ray of the lumbar spine revealed good maintenance of disc 
space height with some straightening of the lordotic 
curvature, but otherwise normal.  The physician noted the 
following impressions: (1) mechanical back pain, (2) 
scoliosis, and (3) polyarthalgia.  

An outpatient note from a private treatment provider dated in 
April 2002 reflects that the Veteran came in for a recheck on 
polyarthralgia, mainly for pelvic and complete spine pain.  
The Veteran reported having had a bad weekend.  He stated 
that he worked on Saturday and then woke up on Sunday and 
really did nothing out of the ordinary but he could barely 
walk.  He reported basically being in bed all the time with 
stiffness, neck pain, shoulder pain, hip pain, and back pain.  
The Veteran stated that he tried to work a couple of days and 
could not do it.  Upon physical examination, the Veteran was 
found to be in no acute distress.  He stated that he had 
stiffness throughout his spine, shoulder and hip girdle.  

Private Rheumatology & Osteoporosis treatment records dated 
in April and May 2002 show that the Veteran reported chronic 
back pain from the neck to the tail bone, "pins and 
needles" in his lower back, weakness in the legs at times, 
bilateral shoulder pain (feels as if he has 50 pounds on his 
shoulders), unable to hyperextend neck, stiffness in his back 
at all times, and joint pain in his ankles and left knee.  
The physician noted scoliosis and sickle cell trait.  

During an August 2005 VA examination, the Veteran reported 
the onset of his back pain was in 1996.  He reported pain was 
in his low back and in his thoracic spine area and radiated 
into his left leg going down to his ankle.  He complained 
that his neck pain radiated into his shoulders bilaterally.  
The pain was described as a sharp throbbing pain with 
numbness in his neck.  The Veteran reported the intensity of 
pain as 10/10.  He reported taking Tylenol 3000 mg on a twice 
a week basis with poor response and no known side effects.  
Flare-ups were present and were 10/10 and lasted for 24 hours 
and occurred daily.  The Veteran reported associated symptoms 
of: additional limitation of motion during flare-ups, general 
malaise and dizziness, visual disturbances and numbness and 
weakness, bladder complaints, bowel complaints but no 
erectile dysfunction.  He denied weight loss and fevers.  The 
Veteran walked unaided, without the use of a cane, crutches, 
or a walker.  He did not use a back brace.  He reported it 
hurt to walk and transfer, but reported being able to walk 
two miles with pain occurring throughout the two miles.  The 
Veteran was not unsteady, and reported no surgery.  The back 
pain did not affect his eating, but did affect his grooming, 
bathing, toileting and dressing.  It affected his usual 
occupation as a laborer but not his occupation as a student.  
It affected his recreational activities as he was no longer 
able to lift weights and play baseball.  

Upon physical examination, the thoracolumbar spine was tender 
to palpitation and the paraspinous muscles were tender 
bilaterally.  Forward flexion was to 90 degrees; extension 
was to 20 degrees; left and right lateral flexion was to 20 
degrees; left lateral rotation was to 30 degrees; and right 
lateral rotation was to 50 degrees; all with pain throughout.  
Repetition showed a lack of endurance and increased pain 
without a change in the degrees of range of motion.  

On neurological examination, sensory examination to pinprick 
and light touch was normal in the upper and lower 
extremities.  In the upper extremities, there was normal 
strength in the biceps and triceps, wrist extensors, and grip 
hamstrings were equal bilaterally.  Dorsiflexion and 
plantarflexion of the feet were normal bilaterally.  Deep 
tendon reflexes were normal at the patella, the Achilles, the 
biceps, the triceps and the brachiordadialis were all brisk 
and equal bilaterally.  On rectal examination, there was good 
sensation, tone, and volitional control.  Laseque sign was 
positive bilaterally.  

The examiner's impressions included, in pertinent part: 
degenerative arthritis of the lumbar spine and degenerative 
arthritis of the thoracolumbar spine, noting that all were at 
least as likely as not service connected.  

During a September 2006 VA examination, the Veteran stated 
that he had pain all of the time from his neck down to his 
lower back.  He reported that the pain was constant and 
described it as a 10 on a scale from 1 to 10.  The Veteran 
stated that his shoulders hurt at times as well as having 
some numbness in his legs and occasionally in his arms.  He 
reported trying multiple medications and treatment modalities 
but stated that nothing worked except "adrenaline," adding 
that if he gets his adrenaline flowing he feels a little 
better (for example, by doing some stretches).  He stated 
that he has constant pain and flare-ups that are worse daily.  
The Veteran reported that his pain was so severe that it 
greatly limits what he is able to do.  He stated that he 
works as a security guard but it was very difficult for him 
to work due to pain.  The Veteran reported that sometimes he 
has had to lie down and does not even leave the house on some 
days due to the pain.  He stated that three to four days a 
week he was incapacitated by the pain and generally feels 
fatigued and weak with a lack of energy.  The Veteran 
reported that he does very little in the way of recreation 
due to the amount of pain he is in.  

Upon examination, the following objective abnormalities of 
cervical and thoracic sacrospinalis were found:  spasm of the 
left and right, guarding of the left and right, pain with 
motion of the left and right, and tenderness of the left and 
right.  The examiner did not find the muscle spasm, localized 
tenderness or guarding severe enough to be responsible for 
abnormal gait or abnormal spinal contour.  

Upon inspection of the spine, posture, head position, and 
gait type were normal and there was symmetry in appearance.  
An abnormal spine curvature, kyphosis, was noted.  The 
Veteran's reflexes and sensory responses were all normal.  

Thoracolumbar flexion was to 72 degrees with pain beginning 
at 60 degrees; extension was to 15 degrees with pain 
beginning at 10 degrees; lateral flexion of the right was to 
40 degrees with pain beginning at 32 degrees; lateral flexion 
of the left was to 37 degrees with pain beginning at 30 
degrees; lateral rotation of the left was to 35 degrees with 
pain beginning at 30 degrees.  

X-ray results of the thoracic spine revealed that there was 
subtle scoliosis convex to the right centered at T8.  
Pedicles were intact and there was no evidence of compression 
or interspace narrowing.  There was some straightening of the 
normal kyphotic curve of the thoracic spine.  The examiner 
noted the following impression: very mild scoliosis and 
thoracic spine straightening.  X-ray results of the lumbar 
spine revealed that there was mild straightening of the 
normal lordotic curve.  There was no evidence of fracture.  
There was no subluxation and interspaces were well 
maintained.  There was no evidence of scoliosis.  The 
examiner noted the following impression: within normal 
limits, patient also had normal low spine films done in 9/96; 
less than 10 degrees scoliosis diagnosed in service.  

III.  Laws and Pertinent Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999-
2008).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings."  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The Board notes that the criteria for evaluating disabilities 
of the spine were amended twice since the effective date of 
service connection.  Both the old and new criteria are 
applicable.  The new criteria cannot, however, be applied 
prior to the effective date of the amendment.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 
7-2003 (2003).  The retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.

Diagnostic Code 5003 provides that arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2005).  

Former Diagnostic Code 5292 provides that a 10 percent rating 
was warranted for slight limitation of lumbar spine motion; a 
20 percent rating was assignable for moderate limitation of 
motion; and a maximum 40 percent rating was assigned for 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  

The Board also notes the criteria of DC 5293 for 
Intervertebral Disc Syndrome (IVDS).  Under the criteria in 
effect prior to September 26, 2003, IVDS is evaluated as 10 
percent disabling when mild; 20 percent disabling when 
moderate, with recurring attacks; 40 percent disabling when 
severe, with recurring attacks and little intermittent 
relief; and 60 percent disabling when pronounced; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (2002).

Under the current rating criteria, IVDS is evaluated by one 
of two alternative methods.  First, the disability could be 
rated on the basis of the total duration of incapacitating 
episodes over the previous 12 months.  Alternatively, IVDS 
could be rated by combining under 38 C.F.R. § 4.25 separate 
evaluations for its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  For purposes of evaluation under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician, and "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).   

A 10 percent rating is assigned for incapacitating episodes 
having a total duration of at least one week, but less than 
two weeks, during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks, during the 
past 12 months.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12 
months.  A maximum 60 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Id.  See also 38 C.F.R. 
§ 4.71a, The Spine, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2008).  

Former Diagnostic Code 5295 provides that lumbosacral strain 
with characteristic pain on motion warrants a 10 percent 
rating; while lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position warrants a 20 percent rating. A 
maximum 40 percent rating requires severe lumbosacral strain 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Effective September 26, 2003, the evaluation of degenerative 
arthritis of the spine is evaluated using the General Rating 
Formula for Diseases and Injuries of the Spine under 
Diagnostic Code 5242.  This formula provides that, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching, in the area of the spine affected by 
the residuals of injury or disease:  

10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater that 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height, 

20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 30 degrees 
but not greater that 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater that 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, 

30 percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, 

40 percent evaluation is warranted where there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine, a 50 percent 
evaluation is warranted where there is unfavorable ankylosis 
of the entire thoracolumbar spine, and 

100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees; extension is zero 
to 30 degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The combined 
normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
the spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
Id.  

The Board notes that the regulations no longer require the 
orthopedic and neurologic manifestations to be evaluated 
separately and then combined.  Rather, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, are to 
be evaluated under an appropriate diagnostic code.  General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).  

The Board also points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)).

IV.  Analysis

Thoracolumbar Spine prior to January 24, 2006

Considering the pertinent evidence prior to January 24, 2006 
in light of the above-noted criteria, the Board finds that a 
rating in excess of 10 percent for the Veteran's degenerative 
arthritis of the thoracolumbar spine is not warranted.  

Private medical records dated in February, April, and May of 
2002 reveal that the Veteran had flexion to around 80 degrees 
with normal lateral bending and rotation.  An x-ray dated in 
February 2002 of the lumbar spine showed good maintenance of 
disc space height with some straightening of the lordotic 
curvature, but otherwise was normal.  
These private treatment records show that the Veteran's 
thoracolumbar spine limitations of motion are consistent with 
only slight limitation of motion of the thoracolumbar spine 
and approximate no more than a 10 percent rating under 
Diagnostic Codes 5292 and 5295.  

There is no indication of moderate or severe limitation of 
motion of the thoracolumbar spine.  Instead, during this 
period, the preponderance of the evidence reflects that the 
Veteran's thoracolumbar spine symptoms were manifested by no 
more than slight limitation of range of motion of the 
thoracolumbar spine and lumbosacral strain with 
characteristic pain on motion.  

There was no x-ray evidence of degenerative arthritis in the 
thoracolumbar spine and the evidence does not show 
lumbrosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position, as to warrant a higher initial rating.  

Additionally, the evidence of record shows no indication of 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or any of the above conditions with abnormal 
mobility on forced motion.  See Diagnostic Code 5295.  

The Board notes that although the criteria under the prior 
Diagnostic Code 5292 are less defined and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56, 509 (Sept. 4, 2002).  Therefore, even though 
pre-2003 regulations did not define normal range of motion 
for the spine, the current definition is based on medical 
guidelines in existence since 1984.  There is no 
inconsistency, then, in applying the current ranges of motion 
to rating spine disabilities under the old criteria.  
The Board notes that a rating under former DC 5293 [for IVDS] 
requires evidence of primarily neurological symptoms.  And, 
here, the presence of such symptoms is not supported by the 
objective medical evidence of record.  The evidence has 
failed to reveal any weakness of the lower extremities or 
sensory deficit.  In fact, the February 2002 private 
treatment record showed that the Veteran had normal reflexes 
and no neurological disabilities and the August 2005 VA 
examination showed that sensory examination to pinprick and 
light touch was normal in the upper and lower extremities.  
Additionally, the September 2006 VA examination found the 
Veteran's reflexes and sensory responses to all be normal.  
Absent any objectively confirmed neurological symptoms, 
rating the low back disability under the former DC 5293 would 
be inappropriate.  Finally, the Board notes that for purposes 
of evaluation under Diagnostic Code 5243, the evidence of 
record does not show that the Veteran has experienced a 
period of acute signs and symptoms due to IVDS that require 
bed rest prescribed by a physician, or "chronic orthopedic 
and neurologic manifestations" resulting from IVDS and 
therefore a rating under the current rating criteria is not 
warranted.  See 38 C.F.R. § 4.71a, The Spine, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (2008).  

Thus, the Board concludes that the current 10 percent rating 
already contemplates and compensates for manifestations of 
the Veteran's thoracolumbar spine disability.  

The Veteran's forward flexion, as recorded in 2002, was 80 of 
90 degrees and would warrant a 10 percent rating under the 
current rating criteria.  The results of an August 2005 VA 
examination revealed that the Veteran had a full range of 
motion on forward flexion with pain throughout with 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

Reviewing the pertinent evidence of record, under the revised 
spinal disorder rating criteria delineated in Diagnostic Code 
5242 effective in September 2003, the Veteran has not shown, 
at any time during the pendency of this appeal, to have 
favorable or unfavorable ankylosis of either the thoracic or 
lumbar spine, forward flexion was no less than 80 degrees and 
combined range of motion was no less than 230; or any 
neurologic symptoms due to nerve root stretching, to warrant 
either a 30, 40, 50 or 100 percent rating.  

Considering the evidence from award of service connection to 
January 24, 2006, in light of the above-noted criteria, the 
Board finds that a rating in excess of 10 percent for the 
Veteran's thoracolumbar spine disability is not warranted.  

The above determinations are based on the application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the Veteran's back 
disabilities reflect so exceptional or unusual a disability 
picture as to warrant the assignment of initial evaluation 
higher than 10 percent on an extraschedular basis.  See § 
3.321(b) (1).  There is no indication that the disability 
result in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
since the grant of service connection.  Moreover, the 
condition is not shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against assignment of higher ratings for 
the pertinent time period, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for degenerative 
arthritis of the thoracolumbar spine, prior to January 24, 
2006, is denied.  


REMAND

The claims file contains selected medical records from the 
Kansas City VA Medical Center (VAMC).  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, on remand, the RO must obtain all 
outstanding pertinent medical records from the above VAMC, 
since January 24, 2006, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2008) as regards requesting records 
from Federal facilities.  In addition, the Veteran's 
representative alleged that the Veteran has been experiencing 
so much pain that he can only work one to two days a week.  
In light of the above, the Board has determined that a new VA 
examination is warranted in order to fully and fairly 
evaluate the Veteran's claims for ratings in excess of 20 
percent for the thoracolumbar and cervical spine 
disabilities.  See Littke v. Derwinski, 1 Vet. App. 90, 93 
(1990) (noting that remand may be required if record before 
the Board contains insufficient medical information for 
evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of medical 
treatment from the Kansas City VAMC since 
January 24, 2006.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to his 
appeal that is not currently of record.  

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, or the time period for the 
Veteran's response has expired, the 
Veteran should be afforded VA orthopedic 
and neurological examinations by 
appropriate physician(s), at a VA medical 
facility, to determine the nature and 
extent of all pathology, which may be 
present, pertaining to his cervical and 
thoracolumbar spine disabilities.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to each physician designated to 
examine the Veteran, and each examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions. All appropriate tests (to 
include x-rays) and studies should be 
accomplished (with all findings made 
available to each examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

Neurological examination - The examiner 
should identify, and comment on the 
frequency or extent, as appropriate, of 
any, and all, neurological symptoms 
associated with the Veteran's cervical 
and/or thoracolumbar spine 
disability(ies).  The examiner should 
also offer an opinion as to whether the 
Veteran has any separately ratable 
neurological disability (in addition to 
orthopedic disability) as a manifestation 
of his service-connected spine 
disabilities.  The neurological examiner 
should identify, and comment on the 
existence, frequency or extent of, as 
appropriate, all neurological symptoms 
associated with the Veteran's cervical 
and thoracolumbar spine disability(ies).  
The examiner should delineate which 
nerves may be involved and describe the 
severity of any neurological symptoms, 
specifically, whether such symptoms are 
mild, moderate, moderately severe, or 
severe.

Orthopedic examination - The examiner 
should conduct range of motion testing of 
the cervical and thoracolumbar spine 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, the examiner should 
indicate whether, and to what extent, the 
Veteran experiences likely functional 
loss of the cervical and/or thoracolumbar 
spine due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.

The examiner should also indicate whether 
the Veteran has any ankylosis of the 
cervical and thoracolumbar spine; and, if 
so, the extent of any such ankylosis, and 
whether the ankylosis is favorable or 
unfavorable.

Each examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  After undertaking any additional 
notice or development deemed appropriate, 
readjudicate the issues of entitlement to 
an initial rating in excess of 20 percent 
for degenerative arthritis of the 
cervical spine and entitlement to a 
rating in excess of 20 percent for 
degenerative arthritis of the 
thoracolumbar spine from January 24, 
2006, on a schedular and extraschedular 
basis, if warranted, in light of all 
pertinent evidence and legal authority,  
to include consideration of whether 
"staged rating," pursuant to the Hart 
decision, cited to above, are warranted.  
If any benefit sought on appeal remains 
denied, issue the Veteran and his 
representative an appropriate 
supplemental statement of the case.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.  


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


